Case 2:17-md-02789-CCC-MF Document 271 Filed 11/02/18 Page 1 of 2 PageID: 12730



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


 IN RE: PROTON-PUMP INHIBITOR                                  2:17-md-2789 (CCC)(MF)
 PRODUCTS LIABILITY LITIGATION                                       (MDL 2789)
 (NO. II)

 This Document Relates to: ALL ACTIONS                           NOVEMBER 5, 2018
                                                               STATUS CONFERENCE
                                                             JOINT STATUS REPORT AND
                                                                PROPOSED AGENDA




         Pursuant to Case Management Order No. 28 (Dkt. No. 264), the parties hereby submit

 their    Joint    Status    Report         and   Proposed    Agenda     in    advance   of    the

 November 5, 2018 Status Conference.

   I.    STATUS REPORT

         Since the last status conference, the parties have submitted and the Court has entered

 Case Management Order: No. 28 (on the September 21, 2018 Status Conference). Pursuant to

 CMO No. 28, the parties have continued to confer on various discovery issues and will be

 prepared to discuss the status of these discussions at the next conference.

         At the time of this filing, approximately 2586 potentially related actions with 2617

 plaintiffs are pending in federal court.

         Currently, approximately 92 potentially related state court actions with 92 plaintiffs are

 pending in the Delaware Superior Court, New Castle County, before Judge John A. Parkins, one

 related state court action with 3 plaintiffs is pending in the Missouri Circuit Court, Twenty-

 Second Judicial Circuit (City of St. Louis) before Judge Michael K. Mullen, and one related state

 court action with 1 plaintiff is pending in Texas State District Court, Travis County.
Case 2:17-md-02789-CCC-MF Document 271 Filed 11/02/18 Page 2 of 2 PageID: 12731




   II.   PROPOSED AGENDA FOR NOVEMBER 5, 2018 STATUS CONFERENCE

         The Parties have met and conferred and propose the following Agenda:

               The parties’ positions on Lexecon;

               Update on Discovery

                       Plaintiffs’ Requests for Depositions of Defense Witnesses under CMOs
                        17-20;

                       Production of Clinical Documents and Data; and

                       Privilege Log Issues.


  III.   TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

 As instructed by the Court, counsel has arranged for a telephonic conference line so interested
 attorneys can monitor the proceedings. Dial-in information is as follows:

 Dial In: (888) 808-6929
 Access Code: 9945288#

 Note that the status conference is scheduled to begin at 1 p.m. eastern.

 Dated: November 1, 2018




                                                  2
